Case: 20-20457      Document: 00515670183          Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 11, 2020
                                    No. 20-20457                          Lyle W. Cayce
                                                                               Clerk

   Jammie L. Jones,

                                                             Plaintiff—Appellant,

                                        versus

   Ed Gonzales; Kim Ogg,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CV-1864


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jammie L. Jones, (# 01893875), while detained in the Harris County
   Jail, filed a 42 U.S.C. § 1983 civil rights complaint, alleging, inter alia, that
   the defendants, a sheriff and a district attorney, placed his life in danger, in
   light of the COVID-19 pandemic, by refusing to release him on bond or on
   reduced bond because he had been charged with aggravated sexual assault.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20457      Document: 00515670183           Page: 2    Date Filed: 12/11/2020




                                     No. 20-20457


   The district court dismissed Jones’s complaint pursuant to 28 U.S.C.
   § 1915A and denied Jones leave to proceed in forma pauperis (IFP) on appeal.
   Jones now moves this court for leave to proceed IFP on appeal and for the
   appointment of counsel.
          By seeking leave to proceed IFP in this court, Jones is challenging the
   district court’s certification that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To obtain IFP status, Jones
   must demonstrate financial eligibility and a nonfrivolous issue for appeal. See
   Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
          Jones has demonstrated his financial eligibility. See id. However, he
   has not shown a nonfrivolous appellate issue concerning the district court’s
   dismissal of his claim that the defendants placed his life in danger by refusing
   to release him from jail. See Tex. Code Crim. Proc. art. 17.03(b)(1)(B)-
   (C). To the extent that Jones raised any other claims in his § 1983 complaint,
   he has abandoned them, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993), and thus has shown no nonfrivolous appellate issue, see Carson, 689
F.2d at 586.
          Accordingly, we DENY the motion to proceed IFP on appeal and
   DISMISS Jones’s appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24;
   5th Cir. R. 42.2. Jones’s motion for the appointment of counsel is likewise
   DENIED. See Cooper v. Sheriff, Lubbock Cty., Tex., 929 F.2d 1078, 1084 (5th
   Cir. 1991). Our dismissal and the district court’s dismissal count as strikes
   for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   135 S. Ct. 1759, 1762-63 (2015).        Jones is CAUTIONED that if he
   accumulates three strikes, he may not proceed IFP in any civil action or
   appeal filed while he is detained or incarcerated in any facility unless he is in
   imminent danger of serious physical injury. See § 1915(g).




                                          2